The opinion of the court was delivered by
Gummere, J.
The ordinance brought up by this writ is similar in all respects to that which was under consideration in the case of McCullough, Receiver, &c., v. The Township-Committee of the Township of Franklin, decided at the present term of this court, and should be set aside for the reasons stated in the opinion in that case.
There is an additional reason for holding the ordinance now before us to be void, and that is that the proofs produced by the prosecutor, and which were not controverted on the part pf the defendant, show that none of the crossings which, by the ordinance, the prosecutor is required to protect by gates and flagmen are in fact dangerous. An ordinance which requires gates and flagmen to be placed at such crossings by the prosecutor is unreasonable, and for this reason also the ordinance brought up by this writ should be set aside..
The prosecutor is entitled to costs.